Exhibit 10.5

 

October 1, 2005

 

Michael Dinkins

[address omitted]

 

Dear Michael :

 

You have been granted a nonqualified stock option to purchase 5,000 shares of
Common Stock of the Company, subject to the terms and conditions (i) in the
Company’s 2000 Stock Incentive Plan, as amended from time to time (the “Plan”),
and (ii) as set forth in Exhibit A, attached hereto and made a part hereof
(together, with this letter, the “Agreement”), as follows:

 

Date of Agreement/Grant:

     October 1, 2005

Exercise Price per Share:

     $37.32

Total Exercise Price:

     $186,600.00

Expiration Date:

     10/1/2012

Vesting Schedule:

     25% per year for 4 years        1,250 on 10/01/2006        1,250 on
10/01/2007        1,250 on 10/01/2008        1,250 on 10/01/2009

 

Please indicate your acceptance by executing two (2) original copies of this
Agreement and returning one (1) copy by U.S. Mail to Cindy Freeze.

 

Very truly yours,

 

Martin L. Vaughan, III

Chairman and Chief Executive Officer

 

By my signature below, I hereby acknowledge my Consent to Electronic Delivery,
receipt of this Option, pursuant to all terms and conditions of the Plan, and
electronic receipt of the Plan and Prospectus. I agree to conform to all of the
terms and conditions of the Option and the Plan.

 

Signature:                /s/ Michael Dinkins            

       Date:                                     
                                           

Michael Dinkins

        

 

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.



--------------------------------------------------------------------------------

EXHIBIT A

 

TERMS AND CONDITIONS

STOCK OPTION AGREEMENT

 

1. Exercise of Option. Except as provided in paragraphs 4, 5, 6, 11 and 12 of
these Terms and Conditions, this Option shall be exercisable as set forth in the
Vesting Schedule for each full year, up to a total of four (4) full years, that
Optionee continues to be employed by the Company after the date of this
Agreement. Once this Option has become exercisable with respect to any portion
of the total number of shares in accordance with the preceding sentence, it
shall continue to be exercisable with respect to such shares until the
termination of Optionee’s rights hereunder pursuant to paragraphs 4, 5 or 6, or
until the Expiration Date. A partial exercise of this Option shall not affect
Optionee’s right to exercise subsequently this Option with respect to the
remaining shares that are exercisable, subject to the conditions of the Plan and
this Agreement.

 

2. Method of Exercising and Payment for Shares. This Option may be exercised
only by written notice delivered to the attention of the Company’s Secretary at
the Company’s principal office. The written notice shall specify the number of
shares being acquired pursuant to the exercise of the Option when such Option is
being exercised in part in accordance with the Vesting Schedule. The exercise
date shall be the date such notice is received by the Company. Such notice shall
be accompanied by payment of the Option price in full for each share (a) in cash
(United States dollars) or by cash equivalent acceptable to the Company, or
(b) by a cashless exercise pursuant to Section IX(2) of the Plan.

 

3. Nontransferability. This Option is nontransferable except, in the event of
the Optionee’s death, by will or by the laws of descent and distribution subject
to the terms hereof. During Optionee’s lifetime, this Option may be exercised
only by Optionee.

 

4. Exercise in the Event of Death. This Option shall be exercisable in full in
the event that Optionee dies while employed by the Company or an Affiliate and
prior to the Expiration Date of this Option. In that event, this Option may be
exercised by Optionee’s estate, or the person or persons to whom his rights
under this Option shall pass by will or the laws of descent and distribution.
Optionee’s estate or such persons must exercise this Option, if at all, within
one year of the date of Optionee’s death or during the remainder of the period
preceding the Expiration Date, whichever is shorter, but in no event may the
Option be exercised prior to the expiration of six (6) months from the date of
the grant of the Option.

 

5. Exercise in the Event of Permanent and Total Disability. This Option shall be
exercisable in full if Optionee becomes Disabled while employed by the Company
or an Affiliate and prior to the Expiration Date of this Option. In that event,
Optionee must exercise this Option, if at all, within one year of the date he
becomes Disabled or during the remainder of the period preceding the Expiration
Date, whichever is shorter, but in no event may the Option be exercised prior to
the expiration of six (6) months from the date of the grant of the Option.

 

6. Exercise After Termination of Employment. In the event that the Optionee
retires from employment with the Company after attaining age 62 and serving at
least 10 consecutive years with the Company or an Affiliate or predecessor
thereof, then this Option shall be exercisable in full but must be exercised by
the Optionee, if at all, within one year following his retirement date or during
the remainder of the period preceding the Expiration Date, whichever is shorter,
but in no event may the Option be exercised prior to the expiration of six
(6) months from the date of the grant of the Option. In all events other than
those events addressed in paragraphs 4 or 5 or the foregoing sentence of this
paragraph 6, in which Optionee ceases to be employed by the Company:
(a) Optionee may exercise the Option in whole or in part with respect to that
number of shares which are exercisable by him under the Vesting Schedule on the
date his employment terminated, and (b) this Option must be exercised by
Optionee, if at all, within ninety (90) days following the date upon which he
ceases to be employed by the Company or during the remainder of the period
preceding the Expiration Date, whichever is shorter, but in no event may the
Option be exercised prior to the expiration of six (6) months from the date of
the grant of the Option.

 

2



--------------------------------------------------------------------------------

7. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Optionee to a fractional share such
fraction shall be disregarded.

 

8. No Right to Continued Employment. This Option does not confer upon Optionee
any right with respect to continuance of employment by the Company or an
Affiliate, nor shall it interfere in any way with the right of the Company or an
Affiliate to terminate his employment at any time.

 

9. Investment Representation. Optionee agrees that, unless such shares
previously have been registered under the Securities Act of 1933, as amended
(the “Securities Act”): (i) any shares purchased by him hereunder will be
purchased for investment and not with a view to distribution or resale and
(ii) until such registration, certificates representing such shares may bear an
appropriate legend to assure compliance with the Securities Act. This investment
representation shall terminate when such shares have been registered under the
Securities Act.

 

10. Change in Capital Structure. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
this Option, and the price per share thereof, shall be proportionately adjusted
by the Company for any increase or decrease in the number of issued and
outstanding shares of Common Stock of the Company resulting from any stock
dividend (but only on the Common Stock), stock split, combination,
reclassification, recapitalization or general issuance to holders of Common
Stock of rights to purchase Common Stock at substantially below its then fair
market value, or any change in the number of such shares outstanding effected
without receipt of cash or property or labor or services by the Company, or any
spin-off or other distribution of assets to shareholders.

 

In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all or a part of its authorized
shares without par value into the same number of shares with a par value, or any
subsequent change into the same number of shares with a different par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.

 

The grant of this Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

 

11. Change of Control. Notwithstanding any other provision of this Agreement to
the contrary, in the event of a Change of Control, the provisions of Section
XIII(3) of the Plan shall apply to this Option.

 

12. Forfeiture of Certain Gains.

 

(a) Termination for Cause. If Optionee’s employment is terminated for “Cause”
within one year of any exercise of this Option, in whole or in part, the
Optionee shall pay to the Company an amount equal to the gain realized by
Optionee from such exercise represented by the excess of the Fair Market Value
on the date of exercise over the Option price multiplied by the number of shares
purchased, without regard to any subsequent market price increase or decrease
(“Option Gain”). For purposes of this paragraph, “Cause” shall have the meaning
ascribed to it in any employment agreement between the Optionee and the Company
that is in effect at the time of termination and, if no such agreement exists,
it shall mean:

 

(i) the willful and continued failure of the Optionee to perform substantially
the Optionee’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Optionee by the
Company which specifically identifies the manner in which the Company believes
that the Optionee has not substantially performed the Optionee’s duties, or

 

(ii) the willful engaging by the Optionee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 

3



--------------------------------------------------------------------------------

(b) Forfeiture if Optionee Engages in Certain Activities. If Optionee engages in
any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including but not limited
to (i) accepting employment with or serving as a consultant advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Company, (ii) disclosing or misusing any confidential
information or material concerning the Company or (iii) participating in any
hostile takeover attempt, then (1) this Option shall terminate effective the
date on which Optionee enters into such activity, unless terminated sooner by
operation of another term on condition of this Agreement or the Plan, and
(2) the Optionee shall pay to the Company an amount equal to the Option Gain
realized by Optionee from any exercise of this Option, in whole or in part,
within one year of the date such activity began.

 

(c) Right of Set-off. Optionee hereby consents to a deduction from any amounts
owed by the Company to Optionee from time to time (including amounts owed as
wages or other compensation, fringe benefits or vacation pay, to the extent of
any amounts Optionee owes the Company under paragraphs 12(a) and (b). Whether or
not the Company elects to make any set-off in whole or in part, if Company does
not recover by means of set-off the full amount owed by Optionee under
paragraphs 12(a) and (b), Optionee agrees to immediately pay the unpaid balance
to the Company.

 

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia, except to
the extent that federal law shall be deemed to apply.

 

14. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

15. Optionee Bound by Plan. Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

 

16. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributes, and personal representatives of Optionee and the successors of the
Company.

 

17. Gender. All pronouns used herein shall be deemed to refer to either the male
or female as appropriate.

 

18. Notice and Consent to Electronic Delivery. The Company expects to deliver
notices and certain documents relating to its employee benefit plans by posting
the information on the Company’s web site, intranet or electronic bulletin board
or transmitting the material to employees by e-mail. These documents include
employee benefits plans and any amendments thereto, election forms,
prospectuses, supplements to prospectuses, annual reports to shareholders,
informational brochures and similar information. The Company will provide you
with e-mail notification of the posting of any of the foregoing documents. This
method of notification and access to documents relating to employee benefit
plans will be in lieu of paper delivery of the same documents. To satisfy legal
requirements, your signature is an affirmative election to accept electronic
notification and delivery of these documents in lieu of paper delivery, as well
as all other terms of the award.

 

19. Defined Terms. All terms used herein that are defined in the Plan shall have
the meanings given to them in the Plan.

 

4